Appellate Case: 22-1012     Document: 010110686563       Date Filed: 05/19/2022    Page: 1
                                                                                  FILED
                                                                      United States Court of Appeals
                       UNITED STATES COURT OF APPEALS                         Tenth Circuit

                              FOR THE TENTH CIRCUIT                           May 19, 2022
                          _________________________________
                                                                         Christopher M. Wolpert
                                                                             Clerk of Court
  GREGORY CARL: WIND, JR.,
  T.M.W.O.P., LLC,

        Plaintiff - Appellant,

  v.                                                         No. 22-1012
                                                 (D.C. No. 1:21-CV-02243-LTB-GPG)
  ROBERT GALLARDO; TIFFANI                                    (D. Colo.)
  HOLUBEK; DAVID ALLEN; CAPTAIN
  KIRK,

        Defendants - Appellees.
                       _________________________________

                              ORDER AND JUDGMENT *
                          _________________________________

 Before MATHESON, KELLY, and ROSSMAN, Circuit Judges. **
                   _________________________________

       Plaintiff-Appellant Gregory Carl Wind, Jr., a state prisoner appearing pro se,

 appeals the dismissal of his 42 U.S.C. § 1983 action without prejudice under Rule

 41(b). Wind v. Gallardo, No. 21-cv-02243, 2021 WL 6497034 (D. Colo. Dec. 17,

 2021). Exercising jurisdiction under 28 U.S.C. § 1291, we affirm.




       *
          This order and judgment is not binding precedent, except under the doctrines
 of law of the case, res judicata, and collateral estoppel. It may be cited, however, for
 its persuasive value consistent with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
        **
           After examining the briefs and appellate record, this panel has determined
 unanimously that oral argument would not materially assist in the determination of
 this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is therefore
 ordered submitted without oral argument.
Appellate Case: 22-1012    Document: 010110686563        Date Filed: 05/19/2022    Page: 2



       Mr. Wind is no stranger to the federal court system. Since 2017, he has had

 several complaints dismissed for failure to comply with Federal Rule of Civil

 Procedure 8 and/or 41(b). Wind v. U.S. Inc., 821 F. App’x 942, 942 (10th Cir. 2020)

 (unpublished); see also Wind v. Colo. Att’y Gen., 774 F. App’x 449, 452 (10th Cir.

 2019) (unpublished). Here, the district court overruled Mr. Wind’s objections to the

 magistrate judge’s report and recommendation. See Wind v. Gallardo, No. 21-cv-

 02243, 2021 WL 6497035 (D. Colo. Nov. 29, 2021). The action was dismissed for

 failure to comply with the magistrate judge’s earlier order to amend the complaint to

 comply with the requirements of the various claims he appeared to be asserting.

 Wind, 2021 WL 6497034, at *1.

       We review for abuse of discretion the district court’s Rule 41(b) dismissal.

 Nasious v. Two Unknown B.I.C.E. Agents, 492 F.3d 1158, 1161 (10th Cir. 2007).

 The district court did not abuse its discretion. The magistrate judge’s October 4,

 2021 order both provided Mr. Wind with instruction and opportunity to amend his

 complaint and explained the consequences of improper amendment. R. 73–80.

 Instead, Mr. Wind filed various other pleadings that did not respond to the order.

 Wind, 2021 WL 6497035 at *4. On appeal, Mr. Wind fails to challenge the reasons

 for the district court’s dismissal, and while we read his pro se pleadings liberally, we

 cannot fashion claims for him. Requena v. Roberts, 893 F.3d 1195, 1205 (10th Cir.

 2018). We find no abuse of discretion.




                                            2
Appellate Case: 22-1012   Document: 010110686563     Date Filed: 05/19/2022   Page: 3



       AFFIRMED.


                                        Entered for the Court


                                        Paul J. Kelly, Jr.
                                        Circuit Judge




                                        3